Name: Council Regulation (EC) No 622/98 of 16 March 1998 on assistance to the applicant States in the framework of the pre-accession strategy, and in particular on the establishment of Accession Partnerships
 Type: Regulation
 Subject Matter: European construction;  cooperation policy;  Europe
 Date Published: nan

 20.3.1998 EN Official Journal of the European Communities L 85/1 COUNCIL REGULATION (EC) No 622/98 of 16 March 1998 on assistance to the applicant States in the framework of the pre-accession strategy, and in particular on the establishment of Accession Partnerships THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the conditions to be fulfilled by the associated central and eastern European States wishing to join the European Union were set out at the European Council meeting in Copenhagen in June 1993; whereas the main difficulties these States are encountering in meeting those conditions are identified in the course of implementing the procedure provided for in Article O of the Treaty on European Union; Whereas the Heads of State and Government meeting at the European Council in Amsterdam from 16 to 17 June 1997 reiterated their intention of reinforcing the Union's pre-accession strategy to facilitate the applicants' preparations for accession, and whereas the Commission presented a package of proposals in this connection entitled Agenda 2000; Whereas the European Council in Luxembourg stated that the new instrument of Accession Partnerships, to be established after consultation with the applicant States of central and eastern Europe, constitutes the key feature of the enhanced pre-accession strategy in mobilizing within a single framework all forms of Community assistance to the applicants; Whereas it would be appropriate for European Community assistance within the framework of these Accession Partnerships to focus on the aforementioned difficulties and be guided by defined principles, priorities, intermediate objectives and conditions; Whereas these Partnerships, and in particular their intermediate objectives, should assist each State in preparing for membership within a framework of economic and social convergence and in developing its national programme for the taking up of the acquis as well as a relevant timetable for its implementation; Whereas it is essential to manage the available financial resources carefully and in line with the priorities arising out of the Commission's opinions on the accession applications and out of the examination of these opinions within the Council; Whereas Community assistance under the pre-accession strategy should be provided by applying to the States concerned the aid programmes adopted in accordance with the provisions of the Treaties; whereas, therefore, the present Regulation will have no financial implications; Whereas Community assistance is conditional upon respect of the commitments contained in the Europe Agreements and upon progress towards fulfilment of the Copenhagen criteria; Whereas the programming of the financial resources making up Community assistance will be decided in accordance with the procedures set out in the Regulations relating to the corresponding financial instruments or programmes; Whereas it is appropriate for the Council to adopt the principles, priorities, intermediate objectives and conditions applicable to each individual Accession Partnership by 15 March 1998, in order to enable the Commission to establish by the end of 1998 the first of its regular reports on the progress made by each applicant State; Whereas the role played by the bodies set up under the Europe Agreements is central to ensuring the proper implementation and follow-up of these Accession Partnerships; Whereas implementing the Accession Partnerships is likely to help achieve the Community's objectives; whereas, the Treaty does not provide, for the adoption of this Regulation, powers other than those of Article 235, HAS ADOPTED THIS REGULATION: Article 1 As part of the enhanced pre-accession strategy, Accession Partnerships shall be established for the applicant States of central and eastern Europe. Each Accession Partnership shall provide a single framework covering:  the priorities, as defined in the analysis of the situation in each State, on which preparations for accession must concentrate in view of the political and economic criteria and the obligations incumbent upon a Member State of the European Union as defined by the European Council,  the financial resources for assisting each applicant State to implement the priorities identified during the pre-accession period. Article 2 Following a proposal by the Commission, the Council shall decide by qualified majority on the principles, priorities, intermediate objectives and conditions contained in the individual Accession Partnerships, as they will be submitted to each applicant State, as well as on subsequent significant adjustments applicable to them. Article 3 This Regulation shall have no financial implications. Under the pre-accession strategy, the Community assistance shall be the assistance provided for in the programmes adopted in accordance with the provisions of the Treaty. On the basis of decisions taken by the Council pursuant to Article 2, the programming of the financial resources of the assistance granted in the framework of the Accession Partnerships shall be established in accordance with the procedures set out in the Regulations relating to the corresponding financial instruments or programmes. Article 4 Where an element that is essential for continuing to grant pre-accession assistance is lacking, in particular when the commitments contained in the Europe Agreement are not respected and/or progress towards fulfilment of the Copenhagen criteria is insufficient, the Council, acting by a qualified majority on a proposal from the Commission, may take appropriate steps with regard to any pre-accession assistance granted to an applicant State. Article 5 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1998. For the Council The President J. CUNNINGHAM (1) OJ C 48, 13. 2. 1998, p. 18. (2) Opinion delivered on 11 March 1998 (not yet published in Official Journal).